LOGO [g232803232803.jpg]    EXHIBIT 10.39

September 16, 2011

Michelle Gass

Dear Michelle:

As I communicated to you in your August 9, 2011 letter, the Compensation and
Management Development Committee (the “Committee”) was to consider further
compensation changes for you in recognition of your new role as president,
Starbucks Coffee EMEA. At their September meeting, the Committee approved the
changes as follows:

Salary

Effective October 3, 2011, you will be paid bi-weekly a base salary that
annualizes to $490,000 USD.

Bonus

You will continue to be eligible to participate in the Executive Management
Bonus Plan (EMBP). For fiscal 2012 your bonus target will be 75% of your
eligible base salary. Payout will be based on achievement of objectives as
approved each year by the Compensation Committee.

Stock Ownership

The Company’s executive stock ownership guidelines will continue to apply to
you. Effective October 3, 2011, your minimum stock ownership level as president,
Starbucks Coffee EMEA will increase from two (2) times to three (3) times your
annual base salary. You will continue to have until December 1, 2013 to meet
your initial two times salary requirement, and an additional year (i.e., until
December 1, 2014) to meet the additional multiple of salary.

On behalf of the entire team, I wish you the very best in your new role and look
forward to your continued success.

Warm regards,

 

/s/    Howard Schultz

Howard Schultz

chairman, president and chief executive officer

 

cc:   

partner file

Kalen Holmes

I accept employment with Starbucks Corporation, and its wholly-owned
subsidiaries, according to the terms set forth above.

 

/s/    Michelle Gass    

9.21.2011

  Michelle Gass     Date  

Please sign and return one copy of this letter to Kalen Holmes.